Citation Nr: 0719865	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-16 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
unauthorized medical expenses incurred in April 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by Health 
Benefits Administration Service (HBAS) of the Department of 
Veterans Affairs (VA) medical center in Bay Pines, Florida 
(VAMC).  A notice of disagreement was received in August 
2003, a statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  The veteran 
testified at a VAMC hearing in July 2004.  


FINDINGS OF FACT

1.  The veteran incurred private medical expenses for 
treatment sought at the emergency department of St. 
Petersburg General Hospital in April 2003.

2.  VA payment or reimbursement of the cost of the private 
medical care provided in April 2003 was not authorized prior 
to the veteran receiving that care.

3.  The treatment at St. Petersburg General Hospital was not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.

4.  VA medical facilities were feasibly available to furnish 
the medical services provided at St. Petersburg General 
Hospital, and an attempt to use VA medical services would not 
have been unreasonable, unsound, unwise, or impracticable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in April 2003 at St. Petersburg 
General Hospital have not been met. 38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the veteran was sent VCAA notice in 
April 2004.  The appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board also notes that the April 2004 VCAA letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised, at page 1, to identify any evidence pertinent to the 
claim.  The Board finds that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, payment for medical 
expenses was denied in July 2003.  In April 2004, a VCAA 
letter was issued.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to readjudication 
of the claim in the April 2004 statement of the case and 
certification of the veteran's claim to the Board in August 
2004.  The notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The present appeal involves 
the issue of reimbursement of medical expenses, and VA 
believes that the Dingess/Hartman analysis is not required 
since there is no potential question as to any evaluation to 
be assigned and the matter of an effective is intertwined 
with the reimbursement issue so that any grant of entitlement 
to reimbursement would effectively be limited to the date of 
the private medical care in question.    
        
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes the 
April 2003 private hospital record, a hearing transcript and 
a July 2003 medical determination by the Chief Medical 
Officer.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.  


Analysis

The veteran is seeking payment of or reimbursement for 
private medical expenses that were incurred when he sought 
treatment at the emergency room of St. Petersburg General 
Hospital in April 2003.  The veteran has never claimed that 
he had any prior authorization from VA for medical treatment 
at St. Petersburg General Hospital, and there is no evidence 
in the record of such authorization.  Thus, this fact is not 
in dispute. 

Under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, VA can 
reimburse medical expenses incurred at a non-VA facility, 
without prior authorization, if care was rendered to a 
veteran for a service-connected disability, for a non- 
service connected disability associated with and held to be 
aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, provided that: 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health 
and VA or federal facilities were not feasibly available and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 

The record showed that the veteran is service-connected for 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling, and he has been awarded a total disability rating 
based on individual unemployability due to his service-
connected PTSD.  Thus, the veteran is permanently and totally 
disabled due to a service-connected disability so as to allow 
for treatment of any condition under 38 U.S.C.A. § 
1728(a)(2)(C).  Therefore, the Board now turns to whether the 
care received was rendered in a medical emergency and whether 
VA facilities were not feasibly available.  The questions of 
whether a medical emergency existed and whether VA facilities 
were feasibly available are interrelated.  Cotton v. Brown, 7 
Vet.App. 325, 327 (1995). 

The April 2003 private hospital report indicated that the 
veteran's condition upon arrival was fair.  The veteran 
presented with an altered mental status and was found to be 
lethargic and intoxicated.  There was no known loss of 
consciousness.  It was noted that there was no fever and the 
veteran was not diabetic.  The report indicated that it was 
unable to fully assess the veteran's systems due to 
intoxication.  The veteran only indicated that he needed to 
use the restroom.  The veteran was restrained due to 
combative behavior to allow continuation of treatment.  
Mental status examination was abnormal so the examiner used 
implied consent.  No other abnormalities were noted on 
examination.  X-rays of the chest and head were negative.  
Pulse oximetry was within normal limits.  The heart had 
normal rate, rhythm and sounds.  The veteran also had normal 
sinus rhythm.  The veteran was treated with an IV and his 
condition improved after treatment/observation.  Differential 
diagnoses, including psychosis, hypoglycemia, overdose, 
sepsis and seizure, were initially noted, but the final 
diagnosis was altered mental status and alcohol intoxication 
in alcoholism.  The veteran's condition was stable upon 
discharge.  Based on the treatment records and bills, it 
appears that the veteran was admitted and discharged during a 
one-day period.  

In a July 2003 determination, the Chief Medical Officer (CMO) 
who appears to be a medical doctor found that the treatment 
received in April 2003 was non-emergent and that VA 
facilities were available.  The veteran's willful misconduct 
was also noted.  The CMO also noted that the closest VA 
facility was in Bay Pines, Florida.  

Therefore, upon review of the record, the Board must conclude 
that payment or reimbursement for the medical expenses 
incurred in April 2003 is not warranted.  The Board finds 
that the findings of the CMO that the situation was not a 
medical emergency and that VA facilities were feasibly 
available are supported to a large extent by the private 
emergency room report.  On arrival, it was noted that the 
veteran was in fair condition.  Even though he didn't respond 
to questions, he was able to communicate as he kept 
requesting to use the bathroom.  No abnormalities were noted 
from the tests done.  The final diagnosis rendered was 
altered mental state and alcohol intoxication.  Further, the 
veteran was released within a day.  Moreover, the CMO 
conclusion is also supported by the fact that the closest VA 
medical facility in Bay Pines is only approximately seven 
miles from the private facility where treatment was sought.   
 
Further,  in July 2004, the veteran testified in front of 
three members of a VAMC Board, one of which was identified as 
a medical doctor.  Despite the veteran's testimony, the VAMC 
Board was unanimous in not reversing the previous findings.  
The veteran testified that he was unconscious when the 
emergency medical transport took him to the private emergency 
room.  However, this testimony is not supported by the April 
2003 hospital report, which found that the veteran was 
conscious, even though he was lethargic and intoxicated.  It 
was also noted that there had been no known loss of 
consciousness.  Further, the veteran's testimony contradicts 
a previous statement in the veteran's substantive appeal in 
which he provided that he requested that ambulance personnel 
take him to Bay Pines VAMC.  Further, the veteran indicated 
that he was unconscious while receiving treatment and did not 
wake up till the next morning.  However, the private hospital 
records again showed the he was conscious and asking to use 
the restroom.  Further, he was only at the hospital for one 
day, not over night.  Thus, the Board finds that the 
veteran's hearing testimony is not credible and thus, has 
minimal probative value.  The veteran also testified that the 
president of the private hospital was going to write a letter 
concerning his condition when the veteran sought treatment in 
April 2003.  However, no such letter has ever been submitted.  

The veteran's representative also argued that the veteran 
could not be expected to cope with VA practices concerning 
entitlement to VA health care given his mental disability, 
which results in impaired judgment and insight.  
Nevertheless, under the applicable law and regulations, in 
order to be eligible for reimbursement of  medical expenses, 
care must be rendered in a medical emergency.  This 
requirement is not based on the veteran's interpretation of 
what is an emergency, but rather it is a medical question 
that must be answered by a physician.  See Cotton v. Brown, 7 
Vet.App. 325, 327 (1995).   In the instant case, two medical 
doctors, the CMO and one of the VAMC Board hearing members, 
both determined that the April 2003 situation was not a 
medical emergency. 

The Board also notes that veterans are eligible for payment 
or reimbursement for emergency treatment for nonservice-
connected conditions in non-VA facilities under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2006).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  This Act 
is for the benefit of veterans who do not meet the criteria 
of 38 U.S.C.A. § 1728, unlike the veteran.  Nevertheless, if 
it was applicable, to be eligible for reimbursement under 
this authority the veteran has to meet the definition of 
emergency treatment, which again requires that VA facilities 
are not feasibly available and that the medical emergency is 
of such a nature that a prudent lay person reasonably expects 
that delay in seeking immediate medical attention would be 
hazardous to life or health.  See 38 U.S.C.A. § 17.25(f).  
Again, as outline above, the treatment sought in this 
instance was not a medical emergency because the situation 
was not hazardous to life or health, and a VA facility was 
feasibly available.  

Thus, based on the medical evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for reimbursement for medical expenses 
incurred in April 2003.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


